131 F.3d 144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Carmen C. REUL, Appellant,v.MANPOWER INTERNATIONAL, INC., Appellee.
No. 97-1275.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 17, 1997.Filed:  November 26, 1997.

Appeal from the United v. States District Court for the District of Minnesota.
Before BOWMAN, LAY, and MURPHY, Circuit Judges.
PER CURIAM.


1
Carmen C. Reul appeals from a summary judgment entered by the District Court1 in favor of Manpower International, Inc., a temporary employment agency and the defendant in Reul's action under the Americans with Disabilities Act and the Minnesota Human Rights Act.  Having reviewed the case, we are satisfied the District Court properly concluded that Reul failed to come forward with sufficient evidence to create a question of fact as to whether Manpower's legitimate, non-discriminatory reasons for not placing her in any positions were a pretext for unlawful discrimination.  Summary judgment thus was correctly entered.


2
The judgment of the District Court is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota